Citation Nr: 1338508	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation for chloracne, rated as 40 percent disabling from April 12, 2007, and 60 percent disabling from January 11, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

REMAND

The Veteran had active military service from November 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO awarded the Veteran a 40 percent disability rating for service-connected chloracne, effective April 12, 2007.  

By a February 2009 statement of the case (SOC), the Veteran's chloracne rating was increased to 60 percent, effective January 11, 2009.  Thereafter, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals).  Consequently, the Board recharacterized the issue to be whether the Veteran is entitled to an evaluation in excess of 40 percent for chloracne prior to January 11, 2009, and whether he is entitled to an evaluation in excess of 60 percent for that disability from January 11, 2009.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The Board remanded this matter for further development in September 2011.  Such has been completed and this matter is returned to the Board.  However for reasons set forth below, this matter must again be remanded.

In an October 2013 appellate brief (located in Virtual VA), the Veteran's representative argued that the Veteran's service-connected disability has worsened since the October 2011 VA examination.  The representative requested that the matter be remanded for a new examination, citing Olson v Principi, 3 Vet App, 480, 482 (1992).

The Board finds that a current examination is necessary.  See Olson, supra, see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although repeated allegations of worsening certainly could delay adjudication of this case indefinitely, the Board is hopeful that the case can be decided at some point.

The Board further notes that in February 2013, VA treatment records dated from March 2009 to January 2013 have been associated with the Veteran's Virtual claims file.  This evidence should, along with the remaining record, be addressed by the agency of original jurisdiction (AOJ) on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected chloracne since January 2013.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ must contact any VA facilities identified by the Veteran, for outstanding treatment records since January 2013. 

3.  After the development in paragraphs 1 and 2 above has been completed, the AOJ should arrange for the Veteran to be scheduled for a VA examination in connection with his claim for an increased evaluation.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2013).) 

The examiner should make all findings necessary to apply the rating criteria found in DCs 7800-7806 and 7829 from 2006 forward, paying particular attention to whether the Veteran's skin condition has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should also assess the nature and severity of all manifestations of the Veteran's service-connected chloracne from 2006 forward. The examiner should also discuss whether the Veteran's resulting chloracne scars produce disabling effects other than disfigurement.  (If the Veteran fails to appear for examination, the examiner should review the record and provide answers to the questions presented above, to the extent possible.)  Color photographs should be taken of any head, face, or neck lesions/scarring, and the examiner should describe the level of disfigurement seen.  Tissue loss, distortion, asymmetry, change in color or texture, etc., should be described along with measurements for each scar seen.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  The AOJ should consider the Veteran's claim under the pre- and post-October 23, 2008, rating criteria applicable to the evaluation of scars.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

